DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/23/2021 has been entered. Claims 1, 3-4, 6-9, 11, and 14-16 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Abstract
The replacement abstract filed on 09/23/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437.
Regarding claim 1, see Table 1 below.
Claim 1 of 
application 17/301,595
(APP’595)
Claim 2 of 
US 11,002,437
(PAT’437)
Comments
An illumination device, comprising a harness articulated at one or more hinge points and shaped to be worn over a wearer’s ears and behind the wearer’s head; 
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, 
The “harness” and the “frame” were considered to be referring to the same element
a boom attached to the harness and supporting a swivelly-mounted panel articulable to be positioned over the wearer’s cheek near the wearer’s zygomatic bone when the harness is worn on the wearer’s head, 
the frame having one or more booms configured to position one or more light sources of the illumination device near the wearer's zygomatic bones when the illumination device is worn on the wearer's head, said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, 


said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, the LEDs oriented in said panels to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, said one or more of the panels being positioned adjacent the wearer's cheeks below the wearer's eyes so as to provide directional lighting from the area of the wearer's zygomatic bones, and including an imaging device and projection optics that project an image onto a heads-up display (HUD) that is adjustable independently of the imaging device comprises a camera.


Table 1

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437, and in view of KIM (US 2007/0159810).
Regarding claim 3, PAT’437 fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths
However, KIM discloses LED light sources (58, Fig.) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources of PAT’437 in order to provide illumination for cameras.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437, and in view of BRADLEY (US 5,941,141).
Regarding claim 4, PAT’437 fails to disclose wherein the LED light sources are operable by a hands-free activation switch.

Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light sources of PAT’437 in order to operate or control the LED light sources other than using the wearer’s hands.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by BRADLEY (US 5,941,141), and in view of KIM (US 2007/0159810).
Regarding claim 6, PAT’437 modified by BRADLEY fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths.
However, KIM discloses LED light sources (58, Fig.) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources of PAT’437 modified by BRADLEY in order to provide illumination for cameras.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437, and in view of NAKABAYASHI (US 2010/0327028).
Regarding claim 7, PAT’437 fails to disclose wherein the harness includes one or more grip points along its inner surface and said grip points are fitted with pads for contacting the wearer’s skin.
However, NAKABAYASHI discloses the harness (21, 22, Fig.1) includes one or more grip points along its inner surface and said grip points are fitted with pads (52, 53, 54, Fig.1) for contacting the wearer’s skin.
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pads as taught by NAKABAYASHI to the harness of PAT’437 in order to (1) provide comfort and/or (2) provide more frictional contact to support the harness to the head.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437, and in view of WEFFER (US 7,155,025).
Regarding claim 8, PAT’437 fails to disclose one or both of a microphone and an earpiece.
However, WEFFER discloses a microphone (80, 88, Fig.14).
Therefore, in view of WEFFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microphone as taught by WEFFER to the frame of PAT’437 in order to provide audio capability.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,002,437 in view of BRADLEY (US 5,941,141).
Regarding claim 9, see Table 2 below.
Claim 9 of 
application 17/301,595
(APP’595)
Claim 10 of 
US 11,002,437
(PAT’437)
Comments
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer’s ears and behind the wearer’s head,
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, 


the frame having one or more booms configured to position one or more light sources of the illumination device near the wearer's zygomatic bones when the illumination device is worn on the wearer's head, 

a light emitting diode (LED) light source coupled to the frame, the LED light source oriented to project light in a 
light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, the LEDs oriented in said panels to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, said one or more of the panels being positioned adjacent the wearer's cheeks below the wearer's eyes so as to provide directional lighting from the area of the wearer's zygomatic bones, and including an imaging device and projection optics that project an image onto a heads-up display (HUD) that is adjustable independently of a position of the projection optics

a microphone, and an earpiece
audio communications means, wherein the audio 

wherein the LED light source is operable by a hands-free activation switch,

PAT’437 fails to disclose the LED light source is operable by a hands-free activation switch


Table 2

PAT’437 fails to disclose the LED light source is operable by a hands-free activation switch.
However, BRADLEY discloses a LED light source (12, 22, Figs.3-4) is operable by a hands-free activation switch (as seen in Fig.4, the “heads-free activation switch” was considered to be the contact switch 34 operated by the wearer’s lip).
Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light source of PAT’437 in order to operate or control the LED light source other than using the wearer’s hands.

Claim 11 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 in view of CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991).
Regarding claim 11, see Table 3 below.
Claim 11 of 
application 17/301,595
(APP’595)
Claim 2 of 
US 11,002,437
(PAT’437)
Comments
A platform for an image and/or video capture device, comprising a frame,
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, 
The preamble “a platform for an image and/or video capture device” and “an illumination device” was considered to be referring to the same element. In both cases, the structure associated with the recitation of the preamble is merely a device.
a camera disposed on a panel hingebly-attached to the frame,
said one or more of the panels… including an imaging device and projection optics that project an image onto a heads-up display (HUD) that is adjustable independently of a position of the projection optics, wherein the imaging device comprises a camera
PAT’437 fails to disclose a camera disposed on a panel hingebly-attached to the frame


PAT’437 fails to disclose a microphone
an illumination unit with one or more individual light emitting diodes (LEDs) operable by a hands-free switch, 
said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, 
PAT’437 fails to disclose LEDs operable by a hands-free switch and at least some of the LEDs operable to emit light in a visible spectrum
at least some of the one or more LEDs operable to emit light in a visible spectrum,
the LEDs oriented in said panels to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, said one or more of the panels being positioned adjacent the wearer's cheeks below the wearer's eyes so as to provide directional lighting from the area of the wearer's zygomatic bones,
In both cases, the LEDs were considered to provide illumination or lighting in a visible spectrum 
wherein the panel is detachable from the frame,

PAT’437 fails to disclose the panel is detachable from the frame

the frame having one or more booms configured to position one or more light sources of the illumination device near the wearer's zygomatic bones when the illumination device is worn on the wearer's head,

wherein the one or more LEDs are included on the panel with the camera,
said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, … said one or more of the panels … including an imaging device … , wherein the imaging device comprises a camera
In both instances, the panel includes the imaging device and the LEDs
and wherein the frame is articulated at one or more hinge points and shaped to be worn over a user's ears and behind the user's head, and the panel is disposed at a 



Table 3

PAT’437 fails to disclose a camera disposed on a panel hingebly-attached to the frame, a microphone, LEDs operable by a hands-free switch, and the panel is detachable from the frame.
However, CALILUNG discloses a camera (292, Fig.2B) disposed on a panel (200, Fig.2B) hingebly-attached to a frame (210, Fig.2B), a microphone (294, Fig.2B), and the panel is detachable from the frame (as seen in para[0047]-para[0049], the panel 200 is detachable or removable from the frame 210).
However, ELLIS-FANT discloses LEDs operable by a hands-free switch (as seen in col.5, line 10, the “hands-free switch” was considered to be the voice-activated mechanism 30 for operating the LEDs 21 between on and off).
Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel hingebly-attached to the frame as taught by CALILUNG to the panel of PAT’437 in order to provide additional directional mountings for adjusting the LED light source and/or the camera.

Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel is detachable from the frame as taught by CALILUNG to the panel of PAT’437 in order to provide different panels as detachable, removable, or replaceable modules with different functionalities.
Therefore, in view of ELLIS-FANT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by ELLIS-FANT to the LEDs of PAT’437 modified by CALILUNG in order to operate or control the LED light sources other than using the wearer’s hands.

Regarding claim 15, PAT’437 modified by CALILUNG and ELLIS-FANT as discussed above for claim 11 fails to explicitly disclose wherein the hinge points are friction fit hinge points.
Regarding “friction fit hinge points”, one of ordinary skill in the art would have recognized that hinges are well-known to include friction fit hinge points. For example: A common hinge includes two elements pivoting at a point [e.g. a pin] between them. As one of the elements is moved, the friction between the element and the pin holds the element in position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction fit hinge points to the hinge points of PAT’437 modified by CALILUNG and ELLIS-FANT in order to provide a hinge to articulate the frame.

Regarding claim 16, PAT’437 modified by CALILUNG and ELLIS-FANT as discussed above for claim 11 fails to explicitly disclose wherein the hinge points incorporate ratchet fittings.
Regarding “ratchet fittings”, one of ordinary skill in the art would have recognized that hinges are well-known to include ratchet fittings. For example: A common hinge includes two elements pivoting at a point between them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratchet fittings to the hinge points of PAT’437 modified by CALILUNG and ELLIS-FANT in order to provide a hinge to articulate the frame.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991), and in view of KIM (US 2007/0159810).
Regarding claim 14, PAT’437 modified by CALILUNG and ELLIS-FANT fails to disclose wherein at least some of the one or more LEDs are operable to emit light in a spectrum other than the visible spectrum.
However, KIM discloses LEDs (58, Fig.) are operable to emit light in a spectrum other than a visible spectrum (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources .

Response to Arguments









Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant has argued “An eTerminal Disclaimer has been completed in accordance with 37 CFR § 1.321(b) and (c) which references US Patent No. 11,002,437. The eTerminal Disclaimer obviates the above-mentioned nonstatutory obviousness-type double patenting rejection”.
While the applicant’s remarks indicate filing a terminal disclaimer, it is noted that the applicant’s submission did not include a terminal disclaimer. As a result, the current claims are rejected on the ground of nonstatutory double patenting. However, the claims would be allowable upon timely filing of a terminal disclaimer.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11, and 14-16 would be allowable upon timely filing of a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875